UPON MOTION FOR REHEARING AND MOTION TO' MODIFY.
PER CURIAM.
Defendant Dalton files motion for'rehearing. This we.have examined and are of opinion that it should be overruled. Plaintiffs file motion to modify our opinion and directions therein given. In the opinion it is held that Dalton has no title to the shares of Rose Belle Findley and Ira M. Davidson. It is further held, however, that he is entitled to a lien upon these shares for $4000 each, the purchase price paid by him and six per cent interest from the dates *509of payment. Prom the original interlocutory decree in evidence in this case it appears that Dalton had the nse of lands during the years intervening from his purchase until October 13, 1903, when it was turned over to the corporation defendant. In the original interlocutory decree these shares were taxed up with $3000 received by Dalton. Having received the rents and profits, he should not receive the interest on his money. The opinion is therefore modified, so that Dalton will be permitted to receive his $4000 for each share, with interest at six per cent from October 13, 1903, instead of from the date of payment as heretofore ruled. The result is that the motion to modify our opinion filed by plaintiffs is sustained' and the opinion modified as above indicated.